DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 15/931,011 has claims 1-20 pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Amendments, as filed on December 23, 2021, have changed the scope of the claims.
Claim(s) 1, 5-9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Garst, JR. et al. (Pub. No. US2009/0307431) in view of Ugawa et al. (Pub. No. US2010/0077163) in view of Ellison (Pub. No. US2006/0005171) in view of Schmidt (Pub. No. US2004/0015920) in view of Beyond Java (NPL titled “Escape Analysis in Java”).
Regarding claims 1, 8, and 17, Garst, JR disclose the following: 
A computer-implemented method, comprising: 
allocating, responsive to an instruction that creates an object in an object oriented program, memory in a stack frame for the object; 
(Garst, JR teaches allocating, responsive to an instruction that creates an object in an object oriented program [0003] memory in a stack frame for the object [0018, 0021]. Please see relevant citation below:
“The block includes a function pointer that references a function which uses data in the block. In at least certain embodiments, the block is always initialized to be stored in the stack” [0018]
“the software is compiled to initially allocate memory for the block on a respective stack frame for the block. The compiler may also allocate space on the stack for a shared variable data structure by recognizing "by reference" variables used within a block, and for each, preparing memory space for each within a shared variable data structure” [0021])
detecting, during a runtime of the object oriented program, a hot code replacing of a portion of a function while the object is stored in the memory of the stack frame, 
***EXAMINER’S INTERPRETATION: 
“	detecting, during runtime of a program in object-oriented language, a code section that is placed in the location of a function, the function being for an arbitrary purpose, while the object is stored in the memory of the stack frame“
(Garst, JR teaches detecting, during a runtime of the object oriented program, a hot code replacing of a portion of a function [Abstract; 0019] while the object is stored in the memory of the stack frame [0022, 0024], e.g. “a data structure of the block is first written to the stack memory structure, and this may be the automatic default operation, at run-time, for the block; then, a block copy instruction, added explicitly (in one embodiment) by a programmer during creation of the block, is executed to copy the block to a heap memory structure” [Abstract])
allocating, responsive to the detecting of the hot code replacing of the portion of the function, memory in a heap memory of the object oriented program; 
Garst, JR teaches allocating, responsive to the detecting of the hot code replacing of the portion of the function, memory in a heap memory [Abstract; 0022, 0024] of the object oriented program such as one of the “programs written in C or C++ or Objective C or other C-like procedural languages, including Java” [0003], e.g. “the block copy instructions are executed in order to copy the block from its stack frame to the program's heap. This executing of the block copy operation typically occurs before the escape from a lexical scope from the block and is not performed in response to an escape from that scope” [0024])
moving the object from the memory in the stack frame to the allocated memory in the heap memory of the object oriented program; and 
(Garst, JR teaches moving/copying the object from the memory in the stack frame to the allocated memory in the heap memory of the object oriented program [0024])
updating a reference to the object pointing to the stack frame to instead point to the allocated memory in the heap memory, 
(Garst, JR teaches updating a reference to the object pointing to the stack frame to instead point to the allocated memory in the heap memory [0022, 0024], e.g. “the compiler processes any indication, entered by the programmer, to cause a block copy operation at run-time, which will copy the block from a respective stack to a heap and to cause an updating of stack based pointers held within the byref variable structures to point to the location on the heap” [0022] and “referenced variables, such as shared variable data structures, are copied from the stack to the heap and the forwarding pointers for those reference variables are also changed to point to the referenced variables on the heap” [0024])

However, Garst, JR does not disclose the following:
(1)	adding information about the object to a metadata list, stored in a heap memory of the object oriented program, wherein the metadata list includes information about [[of]] objects that are stack allocated;
***EXAMINER’S INTERPRETATION: 
A “heap memory” is a memory element that has a heap data structure.
(2)	wherein a thread of execution running the function holds the stack frame for the function including the object stored in the memory of the stack frame,
Nonetheless, this feature would have been made obvious, as evidenced by Ugawa.
(1) (Ugawa discloses adding information such as data [0061-0063] or information about “the referential destination of the object position pointer which refers to the position of the copy source object” [0108], about the object to a metadata list “to record data which include a data element used during the execution” [0061] stored in a memory element or memory unit [0061; FIG. 1, Element 18] that has a heap data structure [Abstract; 0062] of the object oriented program, e.g. “A program which is created using a programming language to generate a dynamic data such as Java language (abbreviated as the main program hereinafter)” [0002], wherein the metadata list includes information about objects that are stack allocated [0108-0110], e.g. “scans the function frame of the stack area 27 allocated in the heap area 25 from its upper toward lower” [0110])
(2) (Ugawa discloses that a thread of execution running the function, e.g. “process of the function executed by the main program” [0089], holds the stack frame [0101, 0104-0105] for the function, e.g. “the function frame of the stack area 27” [0110], including the object stored in the memory of the stack frame [0108-0111])
It would be beneficial to combine these steps of Ugawa with the steps of Garst, JR, therefrom yielding a predictable result that improves functionality within a computer system of Garst, JR.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Garst, JR with the teachings of Ugawa. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale A. Combining prior art elements according to known methods to yield predictable results. 
Ugawa].

However, Garst, JR in view of Ugawa does not disclose the following:
identifying, based on a review of the metadata list of objects, the object as being affected by the hot code replacing of the portion of the function; 
Nonetheless, this feature would have been made obvious, as evidenced by Ellison.
(Ellison teaches identifying, based on a review of the metadata list of objects, e.g. “heap 320 contains all instantiated objects” [0065] corresponding to the “affected methods” [0093], the object as being affected [0067, 0093], e.g. “identifies the affected methods” [0093], by the hot code replacing of the portion of the function [0089, 0093-0094, 0106] – see evidence of an object affected by the hot code replacement below: 
-	“the present invention the JVM 300 is extended to know that it must run the <hcrclinit> method if the class was HCR replaced, and <hcrinit> on each instance of the class.” [0089]
-	“The variable initialization method comprises the steps of identifying the replaced code and prior to resuming threads containing the replacement code, initializing new variables in the replacement code to values consistent with the application semantics” [0106])
It is feasible to apply the thread execution feature of Ellison on the function of Garst, JR in view of Ugawa. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Garst, JR in view of Ugawa with the teachings of Ellison. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 

The predictable result would be as follows: “be assured that all threads in the application are running the new code exclusively and that each redefined class and instance is properly initialized with values that are compatible with the application semantics” [0105 - Ellison]. 

However, Garst, JR in view of Ugawa in view of Ellison does not disclose the following:
allocating, responsive to identifying the object as being affected by 
Nonetheless, this feature would have been made obvious, as evidenced by Schmidt.
(Schmidt teaches allocating, responsive to identifying the object O’ [0106, 0108] as being affected by the hot code [0090] replacing of the portion of the function, e.g. “Method P is then re-compiled” [0105] and “when P's code pointer was invalidated, because only such threads may have active invocations of P on their stacks. The problem addressed by the methods in FIGS. 19-21 is the problem of one or more threads that may be referencing a stack-allocated object O in their invocation stack frame, and that now need the reference to O to be changed to a new heap object O'.” [0106], memory in a heap memory [Abstract; 0108], e.g. “can then be changed to be allocated from the heap” [Abstract], of “the object oriented program” [0085])
This allocating step of Schmidt responsive to identifying the object as being affect by the hot code replacement of Garst, JR in view of Ugawa in view of Ellison. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Garst, JR in view of Ugawa in view of Ellison with the teachings of Schmidt. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 

The motivation would have been to promote “re-determining allocation mechanisms to use for objects” [0103 – Schmidt].

However, Garst, JR in view of Ugawa in view of Ellison in view of Schmidt does not disclose the following:
(1)	and wherein the thread of execution runs the function at a first performance level while the object is stored in the memory of the stack frame; 
(2)	wherein the thread of execution runs the function at a second performance level lower than the first performance level while the object is stored in the heap memory.
Nonetheless, this feature would have been made obvious, as evidenced by Beyond Java.
(1) (Beyond Java teaches that the thread of execution [section titled “Moving objects from the heap to the stack”] runs the function – see function call [section titled “What is the stack and why is it faster than the heap”] – at a first performance level that is faster while the object is stored in the memory of the stack frame – see [section titled “What is the stack and why is it faster than the heap”])
(2) (Beyond Java teaches that the thread of execution [section titled “Moving objects from the heap to the stack”] runs the function – see function call [section titled “What is the stack and why is it faster than the heap”] – at a second performance level at the heap memory is lower or slower than the first performance level at the stack, while the object is stored in the heap memory – see [section titled “What is the stack and why is it faster than the heap”])
The teachings of Beyond Java can be combined with functions and threads disclosed by Garst, JR in view of Ugawa in view of Ellison in view of Schmidt.  
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Garst, JR in view of Ugawa in view of Ellison in view of Schmidt with the teachings of Beyond Java. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
This would be the predictable result: “Obviously, the stack plays an important role in any program. So it's not surprising stack operations are heavily optimized. The stack is almost always in the fast L1 cache. And the operations storing and retrieving data from the cache are very fast. Plus, the pointer to the cache is a CPU register, which speeds cache access even further” – see [section titled “What is the stack and why is it faster than the heap” – Beyond Java].
Regarding claims 5 and 14, Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java disclose the following: 
wherein the generating of the instructions to cause stack allocated objects to be conditionally moved to heap memory if the function being called undergoes hot code replacement.  
(Garst, JR teaches generating of the instructions to cause stack allocated objects to be conditionally moved to heap memory [0019, 0022, 0024] if the function being called undergoes hot code replacement [0018-0019; Abstract], e.g. “Another implementation may have the compiler recognize the directive and to compile the block copy code in a so called "inline" manner” [0019]. The directive is “an indication, in operation 103, which causes a block copy to occur, at run-time, of the block from a stack to the program's heap” [0019])
Regarding claims 6 and 15, Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java disclose the following: 
further comprising: 
inspecting, responsive to the hot code replacing of the portion of the function, a frame of a running function to detect a stack-allocated object; and 
(Garst, JR teaches inspecting, responsive to the hot code such as a copy process/function [0019, 0021, 0024] replacing of the portion of the function [0019, 0021], a frame of a running function to detect a stack-allocated object/block [0021], e.g. “determining if the data structure is on the heap or is on the stack, and also additional information regarding any supplementary actions that need to be performed upon the variable when it is copied or disposed, as necessary” [0021])
moving the detected stack-allocated object to the heap memory.  
(Garst, JR teaches moving the detected stack-allocated object to the heap memory, e.g. “copy the block from a respective stack to a heap” [0022] and “the block copy instructions are executed in order to copy the block from its stack frame to the program's heap” [0024])
Regarding claim 7, Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java discloses the following: 
wherein the updating of the reference comprises: 
initiating a stack walker at a stop-the-world program point caused by a hot code replacement event; and 
(Ellison teaches initiating a stack walker [0093-0094], e.g.  one of the “existing code replacement mechanisms known as " stack-walking" that will be familiar to the skilled artisan” [0093], at a stop-the-world program point or safe state caused by a hot code replacement event, e.g. “safe state for a code replacement process in a running JVM 300 can be considered as being that state where no application thread call stack contains the potential for returning an obsolete method identifier should a proposed code replacement proceed” [0093])
This well-known initiating step of Ellison is applicable for a hot code replacement event corresponding to the code and functions of Garst, JR in view of Ugawa.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java with the teachings of Ellison. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
This would enable predictable results to identify affected methods and determine a safe state for code replacement [0093 – Ellison].

However, Garst, JR in view of Ugawa in view of Ellison does not disclose the following:
(1)	instructing, during the stop-the-world program point, a garbage collection process to update the reference to point to the object that was moved from the memory in the stack frame to the allocated memory in the heap memory; and 
(2)	invalidating and recompiling function that relies on the object that was moved from the memory in the stack frame to the allocated memory in the heap memory. 
Nonetheless, this feature would have been made obvious, as evidenced by Schmidt.
(1) (Schmidt teaches instructing, during the stop-the-world program point such as a triggered exception [0096], a garbage collection process to update the reference, e.g. “Steps 2040 and 2050 create a copy of O in the garbage-collected heap, labeled O', represented in FIG. 40. The steps of 2060 in FIG. 21 are then performed to update any pointers to O so that they point to O'” [0132], to point to the object that was moved from the memory in the stack frame to the allocated memory in the heap memory [0133], e.g. “This frame contains one reference to O, namely in reference variable cn, so this is changed to point to O' (step 2130). There are no other heap references in frame F, so step 2140 does nothing. F is not the top frame (step 2150=NO), so CurrentFrame is set to the frame labeled The parameter x contains a reference to O, so this is changed to point to O' (step 2130)” [0133])
(2) (Schmidt teaches invalidating [0105-0106, 0131] and recompiling function [0096, 0105, 0131-0133; FIG. 17, Element 1770; FIG. 18, Element 1850] that relies on the object that was moved from the memory in the stack frame to the allocated memory in the heap memory [0106-0107, 0130], e.g. “Stack cleanup is only required for unprocessed allocation sites that were changed from stack allocation to heap allocation” [0107])
To apply this teaching of Schmidt during the stop-the-world point of Garst, JR in view of Ugawa in view of Ellison. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Garst, JR in view of Ugawa in view of Ellison with the teachings of Schmidt. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
This would enable capabilities to 1) perform a stack cleanup with changed object references [0107 – Schmidt] and 2) perform a recompilation that points to objects in a heap [0105, 0130 – Schmidt].
Regarding claims 9, Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java disclose the following: 
wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system.  
(Garst, JR teaches that the stored program instructions are stored in a computer readable storage device [0064] in “a data processing system” [0015, 0063-0064; Claim 32 of Garst, JR], and wherein the stored program instructions are transferred over a network from a remote data processing system, e.g. “it will 
Regarding claim 16, Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java discloses the following: 
wherein the updating of the reference comprises: 
initiating a stack walker at a stop-the-world program point caused by a hot code replacement event; and 
(Ellison teaches initiating a stack walker [0093-0094], e.g.  one of the “existing code replacement mechanisms known as " stack-walking" that will be familiar to the skilled artisan” [0093], at a stop-the-world program point or safe state caused by a hot code replacement event, e.g. “safe state for a code replacement process in a running JVM 300 can be considered as being that state where no application thread call stack contains the potential for returning an obsolete method identifier should a proposed code replacement proceed” [0093])
This well-known initiating technique of Ellison is applicable to a hot code replacement event corresponding to the code and functions of Garst, JR in view of Ugawa.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java with the teachings of Ellison. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
Ellison].

However, Garst, JR in view of Ugawa in view of Ellison does not disclose the following:
instructing, during the stop-the-world program point, a process to update the reference.  
Nonetheless, this feature would have been made obvious, as evidenced by Schmidt.
(Schmidt teaches instructing, during the stop-the-world program point such as a triggered exception [0096], a process such as a garbage collection process to update the reference, e.g. “Steps 2040 and 2050 create a copy of O in the garbage-collected heap, labeled O', represented in FIG. 40. The steps of 2060 in FIG. 21 are then performed to update any pointers to O so that they point to O'” [0132] and “This frame contains one reference to O, namely in reference variable cn, so this is changed to point to O' (step 2130). There are no other heap references in frame F, so step 2140 does nothing. F is not the top frame (step 2150=NO), so CurrentFrame is set to the frame labeled ExampleClass.doSomeWork( ) (step 2152). The parameter x contains a reference to O, so this is changed to point to O' (step 2130)” [0133])
This well-known technique of Schmidt is applied during the stop-the-world point of Garst, JR in view of Ugawa in view of Ellison.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Garst, JR in view of Ugawa in view of Ellison with the teachings of Schmidt. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
Schmidt] and 2) perform a recompilation that points to objects in a heap [0105, 0130 – Schmidt].
Claim(s) 2, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java in view of Inglis et al. (Pub. No. US2005/0138611).
Regarding claims 2, 11, and 18, Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java does not disclose the following: 
further comprising: 
generating instructions associated with a function call that are run for calling the function, wherein the instructions include a guard for detecting the hot code replacing of the portion of the function.  
Nonetheless, this feature would have been made obvious, as evidenced by Inglis.
(Inglis teaches generating instructions [0025] associated with a function call, e.g. “a virtual procedure call” [0022], the instructions that are run for calling the function, e.g. “optimize computer executable instructions generated from the above code segment by inlining b.bar(c) into foo” [0025], wherein the instructions include a guard for detecting the hot code replacing of the portion of the function [0025], e.g. “Inlining of the procedure is effected by replacing the call to b.bar(c) with a copy of b.bar(c) at the call site. If the class B is polymorphic then the procedure B::bar(C) is subject to being overridden. In order to guard against the inlined computer executable instructions corresponding to b.bar(c) being invalidated by B::bar(C) being overridden, guard code can be inserted around the inlined call sight. The guard code imposes a run-time overhead cost which is undesirable. The run-time overhead of the guard code can be mitigated using a technique called code patching. The guard code can be replaced, using code patching, by NOP instructions. An optimization assumption can be put in place that is triggered by, for example, any changes to the definition of class B or more specifically to the definition of B::bar(C)” [0025])
Apply the teachings of Inglis in accordance with functions and hot code of Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java with the teachings of Inglis. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
The predictable results would have been as follows: “Using known techniques, a compiler can optimize computer executable instructions generated from the above code segment by inlining b.bar(c) into foo” [0025 – Inglis]. 
Claim(s) 3, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java in view of Inglis in view of Chen et al. (Pat. No. US/9009691).
Regarding claims 3, 12, and 19, Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java in view of Inglis does not disclose the following: 
wherein the generating of the instructions includes generating instructions to duplicate the function call and thereby generate a duplicate function call, wherein the instructions to duplicate the function call include making the function call peekable and the duplicate function call not peekable.  
***EXAMINER’S INTERPRETATION: 
Claim recites, in the first clause, a step of “generating instructions to duplicate the function call for an intended purpose which will thereby generate a duplicate function call”. 
Patentable weight will be given to the step of “generating instructions to duplicate the function call”. 
No patentable weight will be given to “thereby generate a duplicate function call”.
The step of making a function call peekable is the same as considering or ascribing a function call as peekable or hot. 
The step of making a function call not peekable is also the same as considering or ascribing a function call as not peekable or cold.
Nonetheless, this feature would have been made obvious, as evidenced by Chen.
(Chen teaches generating of the instructions includes generating instructions to duplicate/clone the function call, e.g. “A profile may be generated that includes the instruction calls in a particular application” [Column 3, Lines 38-40] and “the function "bar" now has two copies in the optimized binary of FIG. 4, the original function and the "bar" function cloned in foo” [Column 5, Lines 16-19], and thereby generate a duplicate/clone function call [Column 5, Lines 16-19; FIG. 4], wherein the instructions to duplicate the function call include making the function call peekable by considering a function call as “hot” [Column 4, Lines 31-33], e.g. “For all "hot" functions, there should already be a proper clone and the corresponding inline stack should always find a match in the profile” [Column 5, Lines 28-30], and the duplicate function call not peekable or cold, e.g. “If the inline stack cannot be found in the profile, the instruction should be considered "cold" and the instruction execution count may be annotated as 0” [Column 5, Lines 30-33])
This well-known technique of Chen is applied to generate instructions, as taught by Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java in view of Inglis.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java in view of Inglis with the teachings of Chen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 

The predictable results would have been as follows: “Based on this identification, many compiler optimizations can make better decisions. For example, code reordering can put hot instructions together to make the code more efficient.” [Column 5, Lines 35-37 – Chen].
Claim(s) 4, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java in view of Inglis in view of Chen in view of Arora et al. (Pub. No. US2015/0278069).
Regarding claims 4, 13, and 20, Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java in view of Inglis in view of Chen does not disclose the following: 
wherein the generating of the instructions includes generating instructions to mark the duplicate function call cold.  
Nonetheless, this feature would have been made obvious, as evidenced by Arora.
(Arora teaches generating of the instructions includes generating instructions [Claims 1 and 4 of Arora] to mark the duplicate function call cold [0039-0040], e.g. “generating an overriding library with placeholders for hot-patching and setting up trampolines and hot-patch no-operations NOPs; …” [Claim 1 of Arora] and “we capture the instruction address/offsets of log functions in the trampolines and store it in a "ColdPatch List” [0039]. 
For evidence of generating the instructions, Arora discloses the following: 
- “A controller for a distributed system comprising: 
tracing application flows at an application program interface API level in a distributed system, the tracing comprising: 
generating an overriding library with placeholders for hot-patching and setting up trampolines and hot-patch no-operations NOPs; …” [Claim 1 of Arora]
Arora])
The modification would have been to apply this teaching of Arora in accordance with the instructions of Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java in view of Inglis in view of Chen to yield predictable results.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java in view of Inglis in view of Chen with the teachings of Arora. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
The predictable result would be “a coldpatched binary (ready for "hotpatching")” [0039 – Arora].
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java in view of Delacourt et al. (Pub. No. US2016/0132805).
Regarding claim 10, Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java disclose the following: 
wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system, 
Garst, JR teaches the stored program instructions are downloaded over a network to a remote data processing system [0063] for use in a computer readable storage device [0064] associated with the remote data processing system [0063])

However, Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java does not disclose the following:
(1)	wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and 
further comprising: 	
(2)	program instructions to meter use of the computer usable code associated with the request; and 
(3)	program instructions to generate an invoice based on the metered use.  
Nonetheless, this feature would have been made obvious, as evidenced by Delacourt.
(1) (Delacourt teaches that the stored program instructions are stored in a computer readable storage device in a server data processing system [0257] that has remote memory [0257, 0259])
(2) (Delacourt teaches program instructions to meter use of the computer usable code associated with the request, e.g. “if an end user requests a subscription to a desktop application, and once the IT administrator has subscribed to and provisioned the application (e.g., by installing a virtualized application package on a virtual desktop), and various end users start using it, the enterprise catalog service may begin billing the IT administrator for the application (or begin metering usage for subsequent billing)” [0175])
(3) (Delacourt teaches program instructions to generate an invoice based on the metered use - “(or begin metering usage for subsequent billing). For a server product, when the actual product is deployed, the enterprise catalog service may begin billing the IT administrator for the product at a pre-determined rate for the product plus the cost of the underlying infrastructure” [0175])
Delacourt is applicable to stored instructions on computing devices of Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Garst, JR in view of Ugawa in view of Ellison in view of Schmidt in view of Beyond Java with the teachings of Delacourt. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G.  Teaching, Suggestion, and Motivation. 
The motivation would have been to benefit from “an enterprise catalog service” that “may be used to track and control costs” [0174 – Delacourt].

Response to Amendments
Applicant’s arguments, see “REMARKS”, filed December 23, 2021, with respect to claims 1-20. Those arguments have been considered but are moot due to a new grounds of rejection for claims 1-20.
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        January 5, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199